                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JACOB SANCHEZ,

              Plaintiff,

v.                                                             CV No. 19-196 RB/CG

ISAIAH BAKER, et al.,

              Defendants.

                                 SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to an approximately “180-day” discovery track

classification. Accordingly, the termination date for discovery is December 10, 2019,

and discovery shall not be reopened, nor shall case management deadlines be

modified, except by an order of the Court upon a showing of good cause. This deadline

shall be construed to require that discovery be completed on or before the above date.

Before moving for an order relating to discovery, the parties may request a conference

with the Court in an attempt to resolve the dispute. Service of interrogatories or requests

for production shall be considered timely only if the responses are due prior to the

deadline. A notice to take deposition shall be considered timely only if the deposition

takes place prior to the deadline. The pendency of dispositive motions shall not stay

discovery.

       Motions relating to discovery (including, but not limited to, motions to compel and

motions for protective order) shall be filed with the Court and served on opposing

parties by December 30, 2019. See D.N.M.LR-Civ. 7 for motion practice requirements
and timing of responses and replies. This deadline shall not be construed to extend the

twenty-day time limit in D.N.M.LR-Civ. 26.6.

       Plaintiff shall identify to all parties in writing any expert witness to be used by

Plaintiff at trial and to provide expert reports pursuant to FED. R. CIV. P. 26(a)(2)(B) no

later than August 5, 2019. All other parties shall identify in writing any expert witness to

be used by such parties at trial and to provide expert reports pursuant to FED. R. CIV.

P. 26(a)(2)(B) no later than September 4, 2019.

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on opposing party by January 9, 2020. See D.N.M.LR-Civ. 7 for motion practice

requirements and timing of responses and replies. Any pretrial motions, other than

discovery motions, filed after the above dates shall, in the discretion of the Court, be

considered untimely.

       Plaintiff shall have until July 15, 2019, to join additional parties and to amend the

pleadings. Defendant shall have until July 31, 2019, to join additional parties and to

amend the pleadings.

       If documents are attached as exhibits to motions, affidavits or briefs, those parts

of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6.

       Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiff

to Defendant on or before February 24, 2020; Defendant to the Court on or before

March 9, 2020. Counsel are directed that the Pretrial Order will provide that no

witnesses except rebuttal witnesses whose testimony cannot be anticipated, will be

permitted to testify unless the name of the witness is furnished to the Court and


                                              2
opposing counsel no later than thirty (30) days prior to the time set for trial. Any

exceptions thereto must be upon order of the Court for good cause shown.

       IT IS SO ORDERED.



                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
